DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant previously filed claims 1-14. Claims 1, 13, and 14 have been amended, and claims 15-17 have been added. Accordingly, claims 1-17 are pending in the current application.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Takahashi “does not synthesize multiple captured images of the same subject”. However, Examiner respectfully disagrees. In Paragraph 53, Takahashi teaches “In the starry sky synthesis mode, a plurality of photographing operations are performed by the camera 100. Then, the shift between a plurality of images obtained through photographing is corrected with respect to stars (celestial objects), and then the images are synthesized to thereby generate one synthesized image.” In Paragraph 56, it teaches “the system controller 50 photographs two images of the object according to the above-mentioned exposure time period (step S202: photographing processing).” It is made explicitly clear that the multiple photographs being imaged are of the same object. In Paragraph 58, Takahashi clearly teaches “Then, the system controller 50 stores the two output image data items obtained by the image processor 24 via the memory controller 15 in the memory 32. Further, the system controller 50 obtains an exposure start time associated with each image data item from the system timer 53, and stores the obtained exposure start time in the memory 32 in association with each associated image data item. In doing this, the system controller 50 records information on a focal length obtained by the AF control, in the memory 32.” Which identifies two image data items from two sources of image data. In Paragraph 59, “Next, the system controller 50 determines whether or not a shift correction amount has already been calculated (step S203). If a shift correction amount has not been calculated yet (NO to the step S203), the system controller 50 sets the latest one of image data items stored in the memory 32 as a reference image data item to be used in calculating the shift correction amount. Then, the system controller 50 performs a shift correction amount calculation process for calculating the shift correction amount using the reference image data item (step S204). Although in this calculation, affine coefficients, referred to hereinafter, are used as the shift correction amount, magnitudes (amounts of shifts) in horizontal and vertical directions may be used as the shift correction amount.” Takahashi discusses performing a shift amount to make one of the image data items align with the other image data item. This is further elaborated on in Paragraph 64, “Next, the system controller 50 sets one of the image data items stored in the memory 32, which is associated with the latest exposure start time, as the reference image data item. The system controller 50 causes the image processor 24 to perform synthesis processing by aligning the position of the other of the images (older image) to the reference image data item using the above-mentioned correction amount. When synthesis processing is completed, the system controller 50 stores the current number of synthesized images in the memory 32.” Thus, this is deemed to very clearly and unambiguously teach synthesizing multiple captured images of the same subject.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the previously presented claims are rejected as before.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160100103 A1) in view of Saeki (US 20150022638 A1).
Regarding Claim 1, Takahashi teaches a position designation device (Abstract)
a first position receiving section configured to receive an input of a first position in a synthesized image generated from a plurality of captured images of a same subject, the first position being a designated position in the same subject designated on the synthesized image (Paragraph 11; Paragraphs 58-64); 
an image selecting section configured to select one of the plurality of captured images in accordance with the first position as a selected image (Paragraph 64; Paragraphs 80-83); and 
a second position receiving section configured to receive an input of a second position in the selected image, the second position being the designated position in the same subject designated on the selected image (Paragraph 11; Paragraphs 58-64; Paragraphs 83-85).
However, Takahashi does not explicitly teach the synthesized image having an extended dynamic range or an extended depth of field.
Saeki, however, teaches the synthesized image having an extended dynamic range or an extended depth of field (Paragraph 267; Paragraph 273; Paragraphs 281-282).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the position designation device of Takahashi to include depth calculation as shown in  Saeki above in order to provide a three-dimensional image processing apparatus, a head section for a three-dimensional image processing apparatus, and a three-dimensional image processing method, each of which alleviates a load of data transfer from a camera head section to a body section (See Saeki Paragraph 13).
Regarding Claim 2, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein the plurality of captured images have different exposure levels (Paragraph 11).  
Regarding Claim 3, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein the image selecting section selects one of the plurality of captured (Paragraphs 11-15; Paragraphs 80-85).  
Regarding Claim 4, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein the image selecting section calculates a grayscale saturation level of a subarea of each of the plurality of captured images, the subarea including the first position, and selects one of the plurality of captured images that has a minimum grayscale saturation level as the selected image (Paragraphs 11-15; Paragraphs 80-85).  
Regarding Claim 5, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein the plurality of captured images have different focal point locations (Paragraphs 11-15).  
Regarding Claim 6, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein the image selecting section selects one of the plurality of captured images as a selected image based on a focusing level of a subarea of each of the plurality of captured images, the subarea including the first position (Paragraphs 11-15; Paragraphs 67-69).  
Regarding Claim 7, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein the image selecting section calculates a focusing level of a subarea of each of the plurality of captured images, the subarea including the first position, and selects one of the plurality of captured images that has a maximum focusing level as the selected image (Paragraphs 11-15; Paragraphs 67-69; Paragraphs 71-78; Paragraph 113).  
Regarding Claim 8, Takahashi and Saeki teach the position designation device according to claim 1, however it does not explicitly teach a measuring section configured to acquire depth information associated with the selected image and to calculate three-dimensional coordinates of a position on a subject with reference to the depth information, the position corresponding to the second position in the selected image.
However, Saeki teaches a measuring section configured to acquire depth information associated with the selected image and to calculate three-dimensional coordinates of a position on a subject with reference to the depth information, the position corresponding to the second position in the selected image (Paragraphs 6-12; Paragraphs 13-15).  
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the position designation device of Takahashi to include depth calculation as shown in  Saeki above in order to provide a three-dimensional image processing apparatus, a head section for a three-dimensional image processing apparatus, and a three-dimensional image processing method, each of which alleviates a load of data transfer from a camera head section to a body section (See Saeki Paragraph 13).
Regarding Claim 9, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches further teaches the position corresponding to the second position in the selected image (Paragraphs 11-15; Paragraphs 58-64; Paragraphs 80-85).
However, Takahashi does not explicitly teach a measuring section configured to acquire a reference image associated with the selected image and to calculate three-dimensional coordinates of a position on a subject in reference to the reference image.
Saeki, however, teaches a measuring section configured to acquire a reference image associated with the selected image and to calculate three-dimensional coordinates of a position on a subject with reference to the reference image (Paragraphs 6-12; Paragraphs 13-15).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the position designation device of Takahashi to include depth calculation as shown in  Saeki above in order to provide a three-dimensional image processing apparatus, a head section for a three-dimensional image processing apparatus, and a three-dimensional image processing (See Saeki Paragraph 13).
Regarding Claim 10, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches an image capturing section configured to capture a plurality of images as the plurality of captured images; and a synthesizing section configured to generate the synthesized image from the plurality of captured images (Paragraphs 11-15).   
Regarding Claim 11, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches wherein: the second position receiving section further receives an input of a third position in the selected image, the third position differing from the second position; the image selecting section re-selects the selected image in accordance with the third position; and the second position receiving section again receives an input of the second and third positions in the selected image via an input device (Paragraphs 11-15; Paragraphs 80-85).  
Regarding Claim 12, Takahashi and Saeki teach the position designation device according to claim 1, Takahashi further teaches further comprising a display device and an input device (Paragraph 33; Paragraph 38).  
Method claim 13 is drawn to the method of using corresponding apparatus claimed in claim 1 above, and as such has similar limitations and is rejected using the same reasons of anticipation as discussed above.
Claim 14 has limitations similar to those rejected in claim 1, and as such is rejected using the same reasons of anticipation as discussed above. Takahashi further teaches a non-transitory computer readable storage medium containing a program causing a computer to operate (Paragraph 14).
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20160100103 A1) in view of Saeki (US 20150022638 A1) as used in the rejection of claims 1-14 above, and further in view of Kato et al. (US 20040179749 A1).
Regarding Claim 15, Takahashi and Saeki teach the position designation device according to claim 1, however, neither are explicitly deemed to teach that the second position receiving section scales up a partial image including a corresponding point corresponding to the first position in the selected image and causes a display device to display the synthesized image and a resultant scaled-up display image of the partial image with the scaled-up display image superimposed on the synthesized image.
Kato et al., however, teaches the second position receiving section scales up a partial image including a corresponding point corresponding to the first position in the selected image and causes a display device to display the synthesized image and a resultant scaled-up display image of the partial image with the scaled-up display image superimposed on the synthesized image (Paragraph 46, “The synthesized image of the images of up to the previous zoom ratios is stored in the synthesized image buffer during the zoomed moving image process and every time an image of a new zoom ratio is generated, the image is synthesized with the image in the synthesized image buffer. When setting of the initial image is finished in the synthesized image buffer, an image is extracted from the image in the synthesized image buffer according to the table explained referring to FIG. 6A (step S45). The extracted image is zoomed to the same size as the size of the original image by executing the rectangle zooming process (step S46). The image subjected to rectangle zooming is synthesized with the image in the synthesized image buffer and the resultant image is stored again in the synthesized image buffer (step S47). The process starting at step S46 is repeated until zoom-up to the intended size is completed (step S48).”)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the position designation device of Takahashi as modified by Saeki to include the scaling and superimposition as shown in Kato et al. above in order to permit a digital camera which (See Kato et al. Paragraph 47).
Method claim 16 is drawn to the method of using corresponding apparatus claimed in claim 15 above, and as such has similar limitations and is rejected using the same reasons of anticipation as discussed above.
Claim 17 has limitations similar to those rejected in claim 15, and as such is rejected using the same reasons of anticipation as discussed above. Takahashi further teaches a non-transitory computer readable storage medium containing a program causing a computer to operate (Paragraph 14).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483